            1    Orin Snyder (pro hac vice)                             Joshua S. Lipshutz (SBN 242557)
                   osnyder@gibsondunn.com                                 jlipshutz@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP                            GIBSON, DUNN & CRUTCHER LLP
                 200 Park Avenue                                        1050 Connecticut Avenue, N.W.
            3    New York, NY 10166-0193                                Washington, D.C. 20036-5306
                 Telephone: 212.351.4000                                Telephone: 202.955.8500
            4    Facsimile: 212.351.4035                                Facsimile: 202.467.0539
            5    Kristin A. Linsley (SBN 154148)                        Paul J. Collins (SBN 187709)
                   klinsley@gibsondunn.com                                pcollins@gibsondunn.com
            6    Brian M. Lutz (SBN 255976)                             GIBSON, DUNN & CRUTCHER LLP
                   blutz@gibsondunn.com                                 1881 Page Mill Road
            7    GIBSON, DUNN & CRUTCHER LLP                            Palo Alto, CA 94304-1211
                 555 Mission Street, Suite 3000                         Telephone: 650.849.5300
            8    San Francisco, CA 94105-0921                           Facsimile: 650.849.5333
                 Telephone: 415.393.8200
            9    Facsimile: 415.393.8306
          10     Attorneys for Nominal Defendant Facebook, Inc., and
                 for Defendants Mark Zuckerberg, Sheryl Sandberg,
          11     Marc Andreessen, Peter Thiel, Reed Hastings, Erskine
                 Bowles, Susan Desmond-Hellmann, and Jan Koum
          12

          13                                 UNITED STATES DISTRICT COURT

          14                              NORTHERN DISTRICT OF CALIFORNIA

          15
                                                                  LEAD CASE NO. 4:18-CV-01792-HSG
          16     IN RE FACEBOOK, INC. SHAREHOLDER
                 DERIVATIVE PRIVACY LITIGATION                    STIPULATION REGARDING BRIEFING
          17                                                      SCHEDULE FOR FACEBOOK’S MOTION
                 This Document Relates To:                        FOR PERMANENT INJUNCTION OF
          18                                                      STATE PROCEEDINGS; ORDER
          19     ALL ACTIONS
                                                                  Date First Action Filed: March 22, 2018
          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                          STIPULATION RE BRIEFING SCHEDULE ON MOTION FOR PERMANENT INJUNCTION
                                               LEAD CASE NO. 4:18-CV-01792-HSG
            1           WHEREAS, on June 28, 2019, Plaintiff John O’Connor (“O’Connor”) filed a complaint in the
            2    action captioned O’Connor v. Zuckerberg, Case No. 19-CIV-03759, in the Superior Court of the State
            3
                 of California for the County of San Mateo (the “O’Connor Action”), which is a derivative action
            4
                 purportedly brought on behalf of Nominal Defendant Facebook, Inc. (“Facebook”) against the
            5
                 members of Facebook’s Board of Directors relating to purported user privacy issues;
            6

            7           WHEREAS, on August 1, 2019, Facebook filed in this action a motion to enjoin the O’Connor

            8    Action pursuant to the relitigation exception to the Anti-Injunction Act (ECF No. 124 (the “Injunction

            9    Motion”));
          10
                        WHEREAS, the hearing on the Injunction Motion is set for January 9, 2020;
          11
                        WHEREAS, the parties in this action and the O’Connor Action wish to enter into a schedule
          12
                 for briefing the Injunction Motion;
          13
                        WHEREAS, on August 12, 2019, Facebook filed in the O’Connor Action a motion to stay that
          14

          15     proceeding pending this Court’s ruling on the Injunction Motion, which is scheduled to be heard on

          16     October 1, 2019; and
          17            WHEREAS, the parties wish to reserve all of their respective rights and defenses, including
          18
                 Facebook’s right to move to shorten the time to brief and/or hear the Injunction Motion following a
          19
                 decision in the O’Connor Action on Facebook’s motion to stay, and the right of the Plaintiffs in this
          20
                 action (the “Federal Plaintiffs”) to oppose such a motion.
          21

          22            THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between Facebook,

          23     Federal Plaintiffs, and O’Connor, through their designated counsel of record, and subject to approval

          24     of the Court, as follows:
          25        1. The deadline to file any opposition to the Injunction Motion shall be extended from August 15,
          26
                        2019 to September 20, 2019.
          27

          28

Gibson, Dunn &                                                      1
Crutcher LLP
                           STIPULATION RE BRIEFING SCHEDULE ON MOTION FOR PERMANENT INJUNCTION
                                                LEAD CASE NO. 4:18-CV-01792-HSG
            1       2. The deadline to file any reply in further support of the Injunction Motion shall be extended from
            2          August 22, 2019 to October 15, 2019.
            3
                    3. Notwithstanding this stipulation, the parties’ rights are expressly reserved, including
            4
                       Facebook’s right to move to shorten the time to brief and/or hear the Injunction Motion
            5
                       following a decision in the O’Connor Action on Facebook’s motion to stay, and the Federal
            6

            7          Plaintiffs’ right to oppose such a motion.

            8       4. The parties further agree that Mr. O’Connor is appearing specially in this action for the purpose

            9          of opposing this motion, and that his appearance will not be used against him in any fashion.
          10

          11     Dated: August 13, 2019                      GIBSON, DUNN & CRUTCHER LLP
          12

          13                                                 By:      /s/ Brian M. Lutz
                                                                    Brian M. Lutz
          14

          15                                                 555 Mission Street, Suite 3000
                                                             San Francisco, CA 94105-0921
          16                                                 Telephone:    415.393.8200
                                                             Email:        blutz@gibsondunn.com
          17
                                                             Attorneys for Nominal Defendant Facebook, Inc.,
          18                                                 and for Defendants Mark Zuckerberg, Sheryl
                                                             Sandberg, Marc Andreessen, Peter Thiel, Reed
          19                                                 Hastings, Erskine Bowles, Susan Desmond-
                                                             Hellmann, and Jan Koum
          20
                 Dated: August 13, 2019                      COTCHETT, PITRE & McCARTHY LLP
          21

          22
                                                             By:        **/s/ Mark C. Molumphy
          23                                                            Mark C. Molumphy
          24
                                                             840 Malcolm Road, Suite 200
          25                                                 Burlingame, CA 94010
                                                             Telephone:   650.697.6000
          26                                                 Email:       mmolumphy@cpmlegal.com
          27                                                 Lead Counsel for Federal Plaintiffs
          28

Gibson, Dunn &                                                      2
Crutcher LLP
                          STIPULATION RE BRIEFING SCHEDULE ON MOTION FOR PERMANENT INJUNCTION
                                               LEAD CASE NO. 4:18-CV-01792-HSG
            1    Dated: August 13, 2019                 SAVERI & SAVERI, INC.
            2

            3                                           By:        **/s/ R. Alexander Saveri
                                                                  R. Alexander Saveri
            4
                                                        706 Sansome Street
            5                                           San Francisco, CA 94111
                                                        Telephone:    415.217.6810
            6                                           Email:        rick@saveri.com
            7
                                                        Attorneys for Plaintiff John O’Connor
            8
                                                        ** Pursuant to Civ. L.R. 5-1(i)(3), the electronic filer
            9                                           has obtained approval from this signatory.
          10

          11
                                                    *         *        *
          12

          13                                             ORDER
          14     PURSUANT TO STIPULATION, IT IS SO ORDERED.
          15

          16     DATED: 8/14/2019                                 ______________________________________
                                                                  HONORABLE HAYWOOD S. GILLIAM, JR.
          17                                                      UNITED STATES DISTRICT JUDGE
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                3
Crutcher LLP
                          STIPULATION RE BRIEFING SCHEDULE ON MOTION FOR PERMANENT INJUNCTION
                                               LEAD CASE NO. 4:18-CV-01792-HSG
